Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 13 were previously pending and subject to a non-final office action mailed 09/28/2021. Claims 1 – 13 were amended in a reply filed 02/28/2022. Claims 1 – 13 have been examined and are subject to the final office action below.

Response to Arguments
The currently amended claims have overcome the previous rejections under 35 USC 112(b). 

The currently amended claims have overcome the previous rejections under 35 USC 101. In particular, the controlling of the unmanned delivery vehicle to travel to a destination based on acquired information integrates the judicial exception into a practical application.

Applicant’s arguments with respect to the previous rejections under 35 USC 103 have been considered but are not persuasive.

Applicant argues that “Neither Cheatham, Ill et al. nor Jones et al. teach or suggest: based on application data and an acceptance of the delivery fee by the user, cause the unmanned delivery vehicle to travel from a delivery source position associated with the first package to a delivery destination position associated with the first package, wherein the application data comprises the delivery fee, the delivery source destination, the delivery destination position, a collection time associated with collection of the first package at the delivery source position, a delivery time associated with delivery of the first package to the destination position, the weight of the first package, and an authentication token to be used by the user to accept the delivery fee, as set forth in independent claims 1, 12, and 13.”

Examiner respectfully disagrees. For example, Cheatham, in paras. [0041], [0059], [0075], and Fig. 5 & [0092], discloses an unmanned delivery vehicle accepting a package, and performing a delivery operation drone based on a user agreeing to a determined delivery fee. In other words, Cheatham discloses that an unmanned vehicle is made to accept an item for transport directly based on whether or not a user agrees to pay an adjusted delivery fee, which is directly based on the weight of the item. The claims specify that the “application data comprises the delivery fee”; therefore, the unmanned vehicle necessarily performs the delivery operation based on the application data – as well as the user having paid (i.e., accepted) the adjusted delivery fee. Thus, Examiner respectfully submits that Cheatham discloses “based on application data and an acceptance of the delivery fee by the user, cause the unmanned delivery vehicle to travel from a delivery source position associated with the first package to a delivery destination position associated with the first package.” Examiner further notes that, under the broadest reasonable interpretation, the claims require the unmanned vehicle to perform the delivery based on any type of “application data” for the delivery operation to be “based on application data.” In other words, since the delivery operation is caused based on the user accepting the delivery fee – the application data comprising the delivery fee – the delivery operation is necessarily based on the application data.

Applicant’s arguments with respect to the newly-added limitation “an authentication token to be used by the user to accept the delivery fee” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claim 1 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 & 12 – 13 recite the limitation: “an authentication token to be used by the user to accept the delivery fee.” 

A review of Applicant’s entire specification produced the following relevant sections:

[0083] “FIG. 13 is a diagram showing an example of the transport service application screen displayed in the display unit of the terminal device 100. As shown in FIG. 13, on the transport service application screen, a delivery fee that has been settled (settled fee) is displayed, and the user U is guided thereto.”

[0085] “For example, the authentication processing part 370 acquires various kinds of information (a password, biometric information, a token, and the like) acquired by the authentication device 253 of the package carrier 200 and, in a case in which the acquired information is valid, notifies the motion decision part 343 of information indicating that authentication has been successful. Upon receiving this, the motion decision part 343 transmits information for an instruction for opening one door 220 to the package carrier 200...”

[0086] “The accounts processing part 380 performs a process for collecting a fee from the user U. For example, the accounts processing part 380 collects a fee from the user U in cooperation with a management server of a credit card or electronic money. The accounts processing part 380 gives a privilege to a user U by discounting of the fee of this time or assigning a coupon for a future use to the user U who uses a prescribed label.”

[0091] “Next, the terminal device 100 receives information required for authentication of the user U and/or payment of the delivery fee of the package P on the basis of an input from the user U and transmits the received information to the management device 300 (Step S24).”

While the aforementioned sections of Applicant’s instant specification discloses that the unmanned vehicle system receives an authorization of the user before opening a compartment, and that a user can pay a “settled” delivery fee – they fail to disclose “an authentication token to be used by the user to accept the delivery fee” as claimed. For example, there is not written support for a token being used by a user to accept, or to pay, a delivery fee.

Additionally, dependent claims 2 – 11 are rejected under 35 USC 112(a) by virtue of dependency on independent claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4, & 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham, III et al. (US 20170323257 A1) in view of Driscoll et al. (US 20180330364 A1).

As per Claim 1, Cheatham discloses a management device (Fig. 2 & [0047] – [0051] & [0076], server) that is configured to manage a service using an unmanned delivery vehicle, the management device comprising: a processor that executes instructions ([0029] & claim 37) to: 

• acquire a detection result representative of a weight relating to a first package loaded into the unmanned delivery vehicle by a user associated with the first package on a basis of the detection result ([0008], weight sensor on unmanned delivery unit sends package weight to server; [0085] & [0087], weight sensors coupled to unmanned delivery unit; [0083], user loads unmanned delivery unit with item; [0075], item “was placed in/on” the unmanned delivery unit.)

	• determine a delivery fee associated with the first package on a basis of the detection result (See at least [0041], [0043] & [0066] – [0068], noting determining a delivery charge based on the measured physical parameters of a package, which, as per at least [0059], comprises a measured weight of the package.);

• cause a terminal device to display information representative of the delivery fee (See at least [0075], noting presenting the determined freight charges to the user, which, as per [0051], can be on a terminal device such as a “communication interface 202” of the user’s “smart phone.”);

• and based on application data and an acceptance of the delivery fee by the user, cause the unmanned delivery vehicle to travel from a delivery source position associated with the first package to a delivery destination position associated with the first package, wherein the application data comprises the delivery fee (See at least [0041], [0059], [0075], and Fig. 5 & [0092], noting accepting a package for transport by the unmanned delivery drone based on the user agreeing to the determined delivery fee.)

Cheatham further discloses wherein the application data comprises:

	• the delivery source destination (See [0021], [0036], [0052], & [0083], noting navigating the UAV to a pick-up source location specified in a delivery request.),

	• the delivery destination position (See [0021] & [0052], noting navigating the UAV to a drop-off destination based on the delivery destination position.),

	• a collection time associated with collection of the first package at the delivery source position (See [0079] – [0080], noting that a UAV is sent to pick up an item based on “a pickup time” information for scheduled deliveries.),

• a delivery time associated with delivery of the first package to the destination position (See [0079] – [0080], noting that a UAV is sent to pick up an item based on a scheduled “pickup time” information for scheduled deliveries, and as per [0023], the “schedule unit” also controls a scheduled delivery of a package i.e., delivering an item based on a scheduled delivery time.),

• the weight of the first package (See at least [0041], [0059], [0075], and Fig. 5 & [0092], noting accepting a package for transport by the unmanned delivery drone based on the user agreeing to the determined delivery fee, which, as per [0041], [0043], [0059], & [0066] – [0068], is based on the weight of the first package.).

Regarding the following limitation, wherein the application data comprises:

	• an authentication token to be used by the user to accept the delivery fee, 

Cheatham, in at least [0041], [0059], [0075], and Fig. 5 & [0092], discloses that the UAV accepts a package for transport responsive to the user accepting the delivery fee. To the extent to which Cheatham does not appear to explicitly disclose wherein the user uses an authentication token to accept the fee, Driscoll, in [0014] & [0034], describes a process in which a payment request for a delivery fee is presented to a user, and when the user accepts the delivery fee and provides payment, a “payment token” is generated and transmitted to effect payment of the delivery fee. Also see [0041] & [0053] – [0054], which describe this process in additional detail. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Driscoll in the unmanned delivery system of Cheatham with the motivation to allow “the vendor to change the payment amount and the various costs” associated with a delivery, as evidenced by Driscoll ([0026] & [0029]).

As per claim 2, Cheatham / Driscoll discloses the limitations of claim 1. Cheatham further discloses wherein the processor executes instructions to:

	• cause the terminal device to display information representative of an estimate of the delivery fee before the first package is loaded into the unmanned delivery vehicle (See [0075], noting presenting the customer adjusted delivery charges after weighing an item, which can be achieved by placing the item “on the UAV 206” and before the unmanned vehicle accepts the package. As per at least [0051], the customer interacts with the server via “smart phone.”). 

As per claim 4, Cheatham / Driscoll discloses the limitations of claim 2. Cheatham further discloses wherein the processor executes instructions to:

• receive, from the terminal device, a report of a weight of the first package (See [0008], [0035] – [0036], [0041] – [0042], & [0051], nothing that a customer sends a delivery request to a server including “physical characteristics of the package 104 specified in the request,” which, as per at least [0038], includes item weight. As per at least [0051], the customer interacts with the server via “smart phone.”)

	• and cause the terminal device to display information representing the estimate of the delivery fee of the first package on a basis of the report of the weight (See [0042] & [0067], noting providing an anticipated freight charge” based on a reported weight in a delivery request).

As per claim 11, Cheatham / Driscoll discloses the limitations of claim 1. Cheatham further discloses:

	• wherein the weight of a package loaded into the unmanned delivery vehicle on a basis of a change in an entire weight of the unmanned delivery vehicle ([085] & [0089], “sensors can determine the weight of the package 304 based on a difference between a first lift-energy needed to lift the UAV 306 without the package 304 and a second lift-energy needed to lift the UAV 306 with the package 304.”).

As per claim 12, see the above relevant rejection of claim 1. Cheatham additionally discloses a management method (Claim 23 & [0091] – [0094]).

As per claim 13, see the above relevant rejection of claim 1. Cheatham additionally discloses a program causing a processor to execute instructions to perform operations (Claim 37, [0025], & [0029] – [0034]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheatham / Driscoll, in view of Chraibi et al. (US 20190019146 A1). 

As per claim 3, Cheatham / Driscoll discloses the limitations of claim 2. Regarding the following limitation wherein the processor executes instructions to:

• receive, from the terminal device, a delivery request representing items and quantities of contents of the first package,

Cheatham, in [0008], [0035] – [0036], [0041] – [0042], & [0051], discloses wherein a customer sends a delivery request to a server including “physical characteristics of the package 104 specified in the request” i.e., a delivery request representing items. To the extent to which Cheatham does not appear to explicitly disclose wherein the physical characteristics included in the request include quantities of contents of the first package, Chraibi, in [0085], teaches wherein “an item delivery request may contain one or more of the following: a …item description(s), wherein the item descriptions contain for each item at least an item name, an item quantity, and an item description.” 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Chraibi in the unmanned delivery system of Cheatham / Driscoll with the motivation to “enable users to transport …items efficiently and economically,” as evidenced by Chraibi ([0038]).

Regarding the following limitation:

• cause the terminal device to display information representing the estimate of the delivery fee of the first package on a basis of the items and the quantities of the contents of the first package,

Cheatham discloses displaying the determined delivery fee to a customer as stated above in the rejection of claim 1. Cheatham, in [0042], further discloses wherein “the package delivery system can quote a price to deliver the package 104 based on the anticipated physical characteristics of the package 104” included in the delivery request. To the extent to which Cheatham does not appear to explicitly disclose wherein the anticipated physical characteristics included in the delivery request include items and quantities of contents of the first package, Chraibi, in [0085], teaches this element, and that a delivery fee can be calculated using any “factor relevant to delivery request fees or fares as known in the art” in [0025]. In other words, Cheatham discloses that shipment characteristics in a shipping request are used to calculate a delivery fee, while Chraibi teaches that shipment characteristics include “the items and the quantities of the contents of the first package” and that any relevant “fare factors” can be used to calculate a delivery fee. Rationale to combine the teachings of Chraibi persists.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheatham / Driscoll, in view of Podnar et al. (US 20180111698 A1). 

As per claim 5, Cheatham / Driscoll discloses the limitations of claim 1. Cheatham further discloses:

• wherein the unmanned delivery vehicle comprises a plurality of package storage spaces ([0023] & [0045], the unmanned vehicle transports multiple packages together; each package occupies a package storage space.).

• wherein the weight is a first weight ([0083], obtaining the weight of an item).

To the extent to which Cheatham does not appear to explicitly disclose the following limitation, Podnar teaches:

	• wherein the processor executes instructions to cause the terminal device to display information representing a package storage space to receive the first package selected from among the plurality of package storage spaces on a basis of a weight balance between the weight of the first package and a second weight of a second package stored in the unmanned delivery vehicle ([0038], terminal device identifying a different package storage space for each item being loaded, with the item layout being “based on the known sizes and weights” of the items “in order to ensure a requested/predefined weight distribution.”),

	• wherein the second package is stored in the unmanned delivery vehicle before the first package or the first package is stored in the unmanned delivery vehicle after the second package (See [0038], noting that each time a successive package is loaded after a previous package was loaded, “controller 412 may analyze baggage map 419 to identify a location in which to place the piece of luggage 210, and transmit an instruction to display 464.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Podnar in the unmanned delivery system of Cheatham / Driscoll with the motivation to yield “more accurate determinations of cargo hold weight and configuration (e.g., balance and/or center of gravity),” as evidenced by Podnar ([0038]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheatham / Driscoll, in view of Hara (US 20170061373 A1). 

As per claim 6, Cheatham / Driscoll discloses the limitations of claim 1. Regarding the following limitations, Cheatham, as stated above, discloses wherein the unmanned delivery unit includes a plurality of package storage spaces. To the extent to which Cheatham does not appear to explicitly disclose the following limitation, Hara teaches:

	• wherein the unmanned delivery vehicle comprises a first package storage space and a second package storage space disposed below the first package storage space, and wherein the processor executes instructions to: cause the terminal device to display information representing the second package storage space as a package storage space to receive the first package in a case in which a weight of the first package on a basis of the weight satisfying a first predetermined condition (See Fig. 1 & [0066] – [0067], noting upper and lower package storage spaces. As per [0016], [0131], & esp. Claim 3, items are assigned a “location of said temporary goods storage box when weight of the temporary goods being received in said storage box is heavier than a predetermined benchmark weight; said plurality of said storage boxes including a plurality of lower location storage boxes and elevated storage boxes relative to an external support surface; wherein once a weight of the temporary goods is input to said database system when receiving said temporary goods, if said input weight referring to said database system is heavier than said benchmark weight, instructing a receiving in one of said lower location storage boxes among an available number of said plurality of storage boxes.” As per at least [0092], [0122], [0146], & [0290], the assigned storage location is displayed to the customer “on the display element 14.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Hara in the unmanned delivery system of Cheatham / Driscoll “so that the user can reduce the own labor [sic] to take out the goods from the storage box,” as evidenced by Hara ([0059]).

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham / Driscoll, in view of Ferguson et al. (US 20190073631 A1). 

As per claim 7, Cheatham / Driscoll discloses the limitations of claim 1. Regarding the following limitation, Cheatham, in [0008], [0035] – [0036], [0041] – [0042], & [0051], discloses wherein a customer sends a delivery request to a server including “physical characteristics of the package 104 specified in the request.” To the extent to which Cheatham does not appear to explicitly disclose wherein the physical characteristics included in the request include items of contents of the first package, Ferguson teaches wherein the processor executes instructions to:

	• receive a delivery request comprising items of contents of the first package from the terminal device ([0078], [0107] – esp. [0108], & [0119], delivery request received by server includes “information about the merchandise” including the type e.g., “perishable foods or flammable goods.” As per [0106], the delivery request is made through “a smartphone.”); and 

	• determine whether or not the first package satisfies a second predetermined condition relating to an item of the items of contents or the weight on a basis of the items of the contents of the first package included in the delivery request received before the unmanned delivery vehicle suited for collection of the first package is selected ([0108], determining whether “the product is ineligible for return due to the provider 204 policy prohibiting return of items such as, e.g., perishable foods or flammable goods, or due to expiration of return period,” then an unmanned vehicle “with the adequate compartment space to receive the merchandise” is selected to pick up the item.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ferguson in the unmanned delivery system of Cheatham / Driscoll with the motivation to select an “appropriate robot” to perform the delivery task, as evidenced by Ferguson ([0108]).

As per claim 8, Cheatham / Driscoll / Ferguson discloses the limitations of claim 7. To the extent to which Cheatham does not appear to explicitly disclose the following limitation, Ferguson teaches wherein the processor executes instructions to:

	• select the unmanned delivery vehicle based on a vacancy status of a package storage space that satisfies a third predetermined condition as the unmanned delivery vehicle suited for collection of the first package in a case in which it is determined that the first package satisfies the second predetermined condition ([0108], selecting an unmanned delivery vehicle “with the adequate compartment space to receive” the item, after determining that the item meets the second predetermined condition that the item type is eligible.). Rationale to combine Ferguson persists.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheatham / Driscoll, in view of Briggs (US 20200051016 A1). 

As per claim 9, Cheatham / Driscoll discloses the limitations of claim 1. Regarding the following limitation, 

• wherein the processor executes instructions to cause the terminal device to display information representing items of contents of packages that can be delivered by the unmanned delivery vehicle,

Cheatham, in [0075], discloses presenting “adjusted freight charges” to a customer device regarding delivery on the user terminal. As per at least [0027] & [0051], the customer device can be a “smart phone” terminal device. To the extent to which Cheatham does not appear to explicitly disclose displaying permissible items, Briggs, in at least [0062], teaches storing carrier criteria regarding “a type of good the respective carrier is capable of shipping.” In other words, Briggs teaches “permissible items” that can be delivered by the carrier.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “permissible items” of Briggs for the “adjusted freight charges” of Cheatham. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheatham / Driscoll, in view of Higgins (US 9243440 B1). 

As per claim 10, Cheatham / Driscoll discloses the limitations of claim 1. Cheatham further discloses wherein

• the processor executes instructions to detect the weight of a package loaded into the measurement area (See [0082] & [0087], noting that when an item is placed “on the UAV 206 to allow the sensors 224 to determine the physical characteristics of the package” such as weight).

To the extent to which Cheatham does not appear to explicitly disclose the following limitation, Higgins teaches:

• wherein the unmanned delivery vehicle has a measurement area in an upper face of a vehicle body of the unmanned delivery vehicle ( See C. 6, L. 63 – C. 7, L. 11 & C. 8, L. 10 – 24, noting weight measuring sensors that measure an item placed on the upper face of a vehicle. As per C. 11, L. 60 – 61, the vehicle can be unmanned.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Higgins in the unmanned delivery system of Cheatham / Driscoll with the motivation to provide navigation assistance based on the presence of an item on the upper surface, as evidenced by Higgins (C. 13, L. 31 – 33).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628